Citation Nr: 1523118	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1991 to January 1992 and he had a period of active duty for training (ACDUTRA) from September to December 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reopened the claim for service connection for PTSD and then denied the claim based on de novo review of the record.

To establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 204).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

In April 2015, the Veteran testified before the undersigned during a Travel Board hearing.  A transcript of this hearing is of record.  The undersigned agreed to keep the record open for 30 days to allow for the submission of additional evidence.  This evidence was received within the prescribed time period and the Veteran's representative waived initial RO consideration of the evidence.  See Correspondence received May 11, 2015.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of service connection for lower extremity and facial numbness has been raised by the record in private treatment records received in May 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed rating decision in August 2007 denied service connection for PTSD, in part, based on a finding there was no evidence of the claimed disability.

2.  The evidence received since the August 2007 rating decision contains a diagnosis of PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  As new and material evidence has been received since the August 2007 rating decision, the requirements to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Since the decision below is a favorable disposition of the petition to reopen the claim for service connection for PTSD, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished.

New and Material Evidence

Service connection for PTSD was denied in an August 2007 rating decision.  The RO found that the Veteran had failed to provide adequate stressor information.  There was also no diagnosis of the claimed disability.

The Veteran was notified of the denial.  However, no appeal was received from the Veteran and he submitted no additional evidence within a year of the decision.  Therefore, the August 2007 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file includes VA treatment records that contain a diagnosis of PTSD.  See Medical Treatment Records - Government (MTR - GVT), received September 1, 2009 and April 27, 2010; page 2 of CAPRI records in Virtual VA.  

The evidence noted above did not exist when the claim was initially denied, so it is new.  It is also material in that it contains a diagnosis and, as such, it addresses an unestablished fact necessary to substantiate the claim.  Therefore, for the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new and material evidence has been received to reopen the claim for service connection for PTSD.
ORDER

New and material evidence has been received so the petition to reopen the claim for service connection for PTSD is granted. 


REMAND

Although the Veteran claim specifically identified PTSD as his psychiatric disability, the record shows he has been diagnosed with other psychiatric disorders such as generalized anxiety disorder and major depression that may have similar symptomatology.  Under Clemons v. Shinseki, 23 Vet. App. 79 (2009), the claim must be expanded to include these other disorders.

Since the record contains conflicting evidence as to whether the Veteran has PTSD and the nexus opinions of record are inadequate to decide the claim, the Board finds additional development is needed.

The Veteran has been given VA examinations that indicate he does not meet the diagnostic criteria for PTSD.  He has since testified that he was not open in providing the necessary information upon which to base a diagnosis.  Additional evidence was also received that specifically detailed stressor information that was not considered when the VA examiners offered their opinions.  Moreover, while the June 2011 VA examiner offered an opinion regarding the etiology of the Veteran's major depression, there was no rationale provided; this renders the opinion inadequate.

The newly submitted evidence received in May 2015 includes an April 2015 letter from a VA Mental Health Clinical Pharmacy Specialist that states the Veteran's PTSD symptoms are more likely than not a direct result of his military service in Kuwait.  See Correspondence received May 11, 2015.  However, it is insufficient to grant the claim as the rationale was not provided and there was no indication of what type of military experiences the diagnosis was based upon.  

In an effort to afford the Veteran with every reasonable opportunity to substantiate his claim, another VA examination is needed that considers all of the pertinent evidence in order to determine the likely etiology of the Veteran's psychiatric disorders.

At the hearing, the Veteran stated he was not receiving mental health treatment so there are no outstanding records to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorders, to include PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the electronic claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.

a) A review of the pertinent medical history and examination of the Veteran must be conducted.  The examiner should be provided with the list of all stressors that have been identified.  Since the Veteran has been reluctant to discuss his symptoms and experiences in prior examinations, the examiner should pay particular attention to treatment records and the hearing testimony where he was more forthcoming in providing this information.  The examiner must then provide the following information:

i) Identify/diagnose any current acquired psychiatric disorder diagnoses or any that have existed during the pendency of the appeal (since August 2009).

ii) The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

iii) The examiner must offer an opinion for each psychiatric disorder other PTSD that states whether it is at least as likely as not (a 50 percent probability of greater) related to the Veteran's service.

b) In rendering these opinions, he or she is to consider the following:

* The Veteran served in Kuwait from July to December 1991.

* The Veteran statements regarding being in areas that had not been cleared of land mines, being afraid of stepping on a mine, and having seen people who had stepped on mines.

* The buddy statement received with other correspondence on May 11, 2015 that details events as firefighters.

* The statement regarding the Veteran's stressful duties as a firefighter received with other correspondence on May 11, 2015.

c) Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon satisfactory completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


